     Case: 3:20-cv-00046-GFVT Doc #: 4 Filed: 06/16/20 Page: 1 of 1 - Page ID#: 90


                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

NANNIE BLACKBURN, et al.                                                                              Petitioners

v.                                                                      Civil Action No. 3:20-CV-428-RGJ

MARY NOBLE, et al.                                                                                 Respondents

                                                  * * * * *

                                                    ORDER

         Seven state inmates incarcerated at the Kentucky Correctional Institution for Women

(“KCIW”), by counsel, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         A habeas petition must be filed in the district where the prisoner is confined. Rumsfield v.

Padilla, 542 U.S. 426, 442-43 (2004). KCIW is located in Shelby County,1 which is in the Eastern

District of Kentucky. See 28 U.S.C. § 97(a); LR 3.1(a)(2)(A) of Joint Local Rules of Civil Practice.

This action, therefore, should be transferred to the Eastern District of Kentucky. See LR 3.2(a)(3).

         Accordingly, IT IS ORDERED that this habeas action is TRANSFERRED to the United

States District Court for the Eastern District of Kentucky, Central Division, at Frankfort pursuant

to 28 U.S.C. § 2241(d) and LR 3.2(f). All further filings shall be filed in that court.

Date:   June 16, 2020




cc:    Counsel for Petitioners
       Respondents
A961.005




1
  In the Civil Cover Sheet attached to the petition, Petitioners list their County of Residence as Shelby County.
[DE 1-1]. Further, the Kentucky Department of Corrections’ website indicates that KCIW is located in Shelby County.
See https://corrections.ky.gov/Facilities/AI/KCIW/Pages/default.aspx.
